Citation Nr: 0718630	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-38 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision rendered by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a claim of entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in November 2006.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed

2.  The veteran's current degenerative disc disease of the 
lumbosacral spine is likely etiologically related to an 
injury during military service. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was 
incurred as a result of military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R.  §§ 3.303, 3.306, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in November 2003.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
allowed, additional notice elements beyond those cited for 
service connection, such as the disability rating and 
effective dates, will be addressed by the RO when 
effectuating the award.  Therefore, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran. 


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The veteran contends he is entitled to service connection for 
degenerative disc disease of the lumbosacral spine as 
incurred during military service.  After reviewing the 
evidence of record, and resolving doubt in the veteran's 
favor, the Board finds service connection for degenerative 
disc disease of the lumbosacral spine is warranted.  

Service medical records show that in November 1972 the 
veteran was treated for severe lumbosacral pain, with no 
known trauma.  The impression was low back pain, etiology 
unknown.  In December 1972, the veteran was admitted to the 
Key West Naval Hospital with worsened back pain symptoms.  He 
related a history of having lifted a heavy object.  
Neurological examination and x-rays were normal and the 
admitting diagnosis was acute lumbosacral sprain.  After 8 
days of treatment, the veteran showed considerable 
improvement, with good range of motion, no spasms or 
discomfort, and the ability to complete normal activities.  
He was discharged to full duty.  

Service records show two weeks of physical therapy 
thereafter, with a final discharge from active physical 
therapy in late January 1973, with instructions for home 
flexion exercises.  Notes of follow-up indicate the veteran 
did not feel ready to return to full duty; however both the 
treating orthopedist and the physical therapy department 
believed he was ready for duty, although with restrictions 
against activities involving stooping, bending, or extended 
sitting or standing for unreasonable periods of time.  The 
April 1973 physical examination for separation purposes was 
negative for any clinical findings related to the veteran's 
lumbosacral spine.

On his October 2003 compensation claims form and on a 
December 2003 written statement, the veteran indicated that 
he had not received clinical treatment for his low back 
disability since separating from service in 1973.  

The veteran underwent a VA examination in April 2004, by a 
physician assistant.  Prior to the evaluation, the veteran's 
claims file was extensively reviewed.  The veteran stated 
that he had intermittent episodes of low back pain since 
service, associated with strenuous physical activities, such 
as heavy lifting.  He also noted that he had self-treated his 
low back pain with over-the-counter braces and medications, 
and modification of activities.  The examiner noted that 
there was no record of any evaluation or treatment for any 
back condition except for the injury which occurred during 
service.  Although the veteran indicated that he saw a doctor 
in 1975 there were no records of such in the claims file.  

Following consultation with a VA orthopedic surgeon, the 
examiner opined that based upon the history, physical 
examination findings, and special studies and upon an 
extensive review of the case file, there was no documentary, 
historical, or objective clinical or radiographic evidence to 
suggest or support a causal relationship between the 
veteran's in-service back injury and his current back 
diagnosis.  The in-service diagnosis excluded neurologic 
abnormalities and further showed no x-ray evidence of any 
significance.  There also was no documentary historical 
evidence to suggest true chronicity.  Thus, he concluded it 
was more likely than not that the etiology for his current 
back condition included age, chronic deconditioning, 
heredity, and/or post-service occupation.  

In contrast, the claims file includes medical opinions from 
two private physicians who indicate that there is a nexus 
relationship between the back injury in service and the 
current low back disorder.  In particular, a September 2004 
record of D. H. K., Sr., D.O., indicates that the veteran has 
had low back pain since separation from service, with no 
intervening injury; and that his present (back) pain is a 
result of his military service.  Also of record is written 
correspondence dated in January 2006 and April 2006, D. P. 
A., M.D., the veteran's current treating neurosurgeon.  After 
examination of the veteran and a review of the service 
medical records, the physician opined that there has been 
some element of recurrent discogenic low back pain ever since 
the veteran's 1972 in-service injury.  He further noted that 
current MRI studies revealed marked degenerative disc disease 
with MODIC endplate changes consistent with a longstanding 
discogenic pain syndrome.  It was his opinion that the 
current back disability and pain were related to service and 
had modern imaging techniques been available at the time of 
the veteran's injury, they would have showed an annular tear 
and degenerative changes in his discs.  The current MRI 
showed such changes.  

Finally, the Board notes that during his November 2006 
hearing, the veteran testified that he worked as an 
electrician post-service and had not been involved in duties 
that consisted of excessive bending, twisting, or heavy 
lifting.  He also stated that he did not seek medical 
treatment since service because it was only about four years 
ago that he began to feel pain and discomfort.  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).  

Initially, the Board observes that while in military service, 
the veteran's back disorder was diagnosed as acute 
lumbosacral sprain.  Therefore, there must be evidence of 
continuity of symptomatology of a low back disorder.  While 
the record reflects an absence of clinical treatment for a 
low back disability since service, the veteran has indicated 
that he continued to experience low back pain since the 1972 
injury and has self-treated with over-the-counter medications 
and back braces for the continued symptoms.  He has also 
modified his activities to limit the discomfort.  Thus, there 
is evidence of continued symptoms of low back pain since 
service.  Moreover, the veteran indicated in his November 
2005 substantive appeal form that he has not re-injured his 
back since separating from military service.  

In addition, the Board observes that the record contains 
medical opinions both in favor and in opposition of a causal 
nexus between a current disorder and military service.  It is 
noted that the credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  In this regard, the Board notes that D. P. A., M.D. 
examined the veteran and reviewed the veteran's service 
medical records prior to offering his medical opinion.  The 
Board also notes that D. P. A., M.D. is an orthopedic surgeon 
and therefore has specialized training and presumably a 
greater level of expertise than a physician's assistant.  His 
opinion also provided a plausible explanation as to why there 
were no abnormal findings at time of the initial injury and 
at discharge.  

On the other hand, the Board observes that the VA examiner is 
not a physician or surgeon- but rather a physician's 
assistant.  However, he also examined the veteran, reviewed 
the claims file and consulted with a VA orthopedic surgeon, 
who agreed with his medical conclusion that no nexus existed.  
Thus, the Board finds both of the medical opinions in the 
record are competent and probative as to the etiology of the 
veteran's degenerative disc disease.  These opinions, coupled 
with the veteran's report of continued symptomatology since 
service, create a balance of positive and negative evidence 
as to the issue of etiology and nexus.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2006).  
Accordingly, as the evidence is in equipoise, the benefit of 
the doubt must be resolved in favor of the veteran.  
Therefore, service connection for a degenerative disc disease 
lumbosacral spine disability is warranted.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).




ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


